DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-8 and 10-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 2 and 7, the term “the storage unit” lacks sufficient antecedent basis in the claim. It is suggested the first instance be amended to “a storage unit”.

For claims 2 and 10, the term “the percentage” lacks sufficient antecedent basis in the claim. It is suggested the first instance be amended to “a percentage”.

For claims 2 and 10, the phrases “the same time of the specified time interval”, “the same time of the specified movement”, and “the same time of the calculated time difference”, have unclear meaning. Did applicant mean same time as the start of…?

For claims 3 and 11, the phrases “the previous operation start time”, “the current time for the extracted virtual machine”, and “the specified time difference”, lack sufficient antecedent basis in the claim. It is suggested the phrases be amended to “a previous a current time for the extracted virtual machine”, and “the calculated time difference”.

For claims 3 and 11, the term “the time interval”, is unclear because two time intervals are declared earlier (one in claim 2 (or 10) and one in claim 3 or (11)), and so it is unclear to which time interval the claim refers to.

For claims 3 and 11, the phrase “the calculated second probability is not more than the second probability”, is unclear because there is only one second probability declared earlier.

For claims 4-6, the term “the virtual machine”, is unclear because there could be more than one virtual machine extracted and so it is unclear to which one the claim refers to.

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 1 and 9 are allowed over the prior art.
Claims 2-8 and 10-11 would be allowable if all 35 USC § 112 rejections are overcome.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia “Fencing” page from date 3/4/2017, retrieved using the Way Back Machine, hereafter referred to as WBM030417fence, in view of Vemuri (US 2013/0246666 A1).
For claim 12, 
WBM030417fence teaches a failure handling method comprising: determining a plurality of physical machines that are connected to a network (see introduction section and other locations: view cluster as said network; view node as said machine); determining a plurality of [] physical machines (cluster, by definition, includes nodes aware of each other); determining an operation status of the plurality of [] machines, the operation status comprising an in-operation status or a not-in-operation status (see basic concepts and approaches sections: vie failed vs. active non-failed nodes as said); determining whether a failure has occurred in a [] machine (see locations pointed to above); determining a range of influence of the failure (view affected shared resources that need to be reclaimed as said); determining a not-in-operation [] machine having a not-in-operation status and a location within the range of influence (see locations pointed to above: view determining the node that needs to be fenced as said); determining whether to move the not-in-operation [] machine (see approaches and basic sections: view determining whether temporary or real failure and “if it’s really down” as said); and moving the not-in-operation [] machine to a location outside the range of influence when a determination is made to move the not-in-operation [] machine (this is the operation of fencing). 
WBM030417fence does not explicitly teach “virtual machines running on the plurality of” and (virtual) “machine(s)”
However, Vemuri teaches “virtual machines running on the plurality of” and (virtual) “machine(s)” (see [0003], [0020], and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WBM030417fence to include “virtual machines running on the plurality of” and (virtual) “machine(s)”, as taught by Vemuri, because each one of WBM030417fence and Vemuri teach fencing therefore they are analogous arts and because fencing applies to any computer working in a network (see [0003], [0020], and other locations).

For claim 13, 
The combination of WBM030417fence and Vemuri teaches the limitations of claim 12 for the reasons above.
Vemuri further teaches the determining the plurality of physical machines comprises accessing history information stored in a storage area of an information processor (see [0007], and other locations: cluster configuration is stored and accessed). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114